Citation Nr: 0104429	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for colon adenocarcinoma 
treated with resection and closed colostomy, currently 
evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1973 to January 
1979 with fourteen years, nine months, and twenty-six days of 
prior active service.

By rating decision in December 1981, service connection was 
granted for status post anterior-posterior colon resection 
with low anterior anastomosis, residuals of colon cancer.  In 
March 1998, the veteran filed a claim for an increased rating 
for his service connected colon disability.  This appeal 
arises from the June 1998 rating decision from the Anchorage, 
Alaska Regional Office (RO) that continued the evaluation of 
the veteran's service connected status post anterior-
posterior colon resection with low anterior anastomosis, 
residuals of colon cancer, at 20 percent.  A Notice of 
Disagreement was filed in May 1999 and a Statement of the 
Case was issued in November 1999.  A substantive appeal was 
filed in December 1999 with no hearing requested. 

The Board notes that the veteran's representative, in August 
2000, indicated that the veteran was seeking service 
connection for cancer of the prostate.  The RO has not 
developed this issue.  The issue of the appellant's 
entitlement to service connection for cancer of the prostate 
is not inextricably intertwined with the current appeal.  As 
no action has been taken, it is referred to the RO for the 
appropriate action.


REMAND

The record is inadequate for rating the veteran as there is 
no current examination regarding the service connected colon 
adenocarcinoma treated with resection and closed colostomy.  
The last examination was in May 1986 and the veteran contends 
that he currently has symptomatology attributable to the 
service connected colon adenocarcinoma.  Therefore, a current 
VA examination should be afforded and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

Further, there is an indication in the record that the 
veteran has had treatment at the Anchorage, Alaska VA Medical 
Center and Providence Hospital.  These records and any 
additional treatment records from Won P. Chung, M.D., William 
R. Clark, M.D., William P. Meyer, M.D., and Paul M. Worrell, 
M.D. should be requested prior to a VA examination. 

It is noted that during the pendency of this appeal, there 
has been a significant change in the law.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On Remand, the RO must 
assure that the provisions of this new Act are complied with.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

By rating action of February 2000, the RO denied service 
connection for bladder papillary carcinoma and increased the 
evaluation of the veteran's service connected bilateral 
hearing loss to 10 percent.  In August 2000, the veteran's 
representative at the RO indicated that the veteran was 
disagreeing with this rating decision as to these two issues.  
This can be considered as a notice of disagreement to the 
February 2000 rating action.  The filing of a notice of 
disagreement puts a claim in appellate status, and the claim 
of service connection for bladder papillary carcinoma and 
entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 10 percent must be considered in 
connection with the current appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to appropriate 
VBA Fast Letters.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service connected colon adenocarcinoma 
treated with resection and closed 
colostomy in recent years.  After 
securing the necessary release(s), the RO 
should request the records that are not 
already contained in the claims folder, 
to include those from the Anchorage, 
Alaska VA Medical Center, Providence 
Hospital, Won P. Chung, M.D., William R. 
Clark, M.D., William P. Meyer, M.D., and 
Paul M. Worrell, M.D. 

3.  The RO should schedule the veteran 
for a gastrointestinal examination to 
determine the current severity of his 
service connected colon adenocarcinoma 
treated with resection and closed 
colostomy.  The examiner must be provided 
the claims folder for review prior to the 
examination.  All indicated tests and 
studies should be accomplished.  A 
medical history should be taken, and the 
examiner should report all manifestations 
of the disability.  All questions should 
be answered, and the reasons for any 
opinion rendered should be set forth.

The examiner should indicate whether the 
veteran currently has symptoms of colon 
adenocarcinoma or if the veteran has any 
residuals specifically attributably to 
the colon adenocarcinoma or treatment 
thereof.  

In this regard, the following questions 
should be answered:

I.  Does the veteran have current 
symptoms of colon adenocarcinoma?  
Is the cancer active?

II.  Does the veteran have 
symptomatology related to the large 
intestine?  If so, the 
symptomatology should be described 
as slight, moderate, or severe, and 
this description should be supported 
by examination findings.

III.  Are residual adhesions the 
primary symptomatology of the 
service connected colon 
adenocarcinoma?  If so, it should be 
indicated whether the residuals are 
severe with definite partial 
obstruction shown by x-ray with 
frequent and prolonged episodes of 
severe colic distention, nausea or 
vomiting; moderately severe, with 
partial obstruction manifested by 
deleted motility of barium mean and 
less frequent and less prolonged 
episodes of pain; or moderate with 
pulling pain on attempted work or 
aggravated by movements of the body 
or occasional episodes of colic 
pain, nausea, constipation perhaps 
alternating with diarrhea or 
abdominal distention.

Any other symptomatology associated with 
the service connected colon 
adenocarcinoma treated with resection and 
closed colostomy should be described, 
including the nature of the problem, all 
manifestations, and the degree of 
severity.  

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include consideration 
and discussion of all evidence received 
since the last supplemental statement of 
the case.  It should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

5.  As to the claims for service 
connection for bladder papillary 
carcinoma and for an increased rating for 
bilateral hearing loss, currently 
evaluated at 10 percent, the RO should 
again review the record and appropriate 
development should be ordered, including 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
Statement of the Case and given the 
opportunity to file a substantive appeal 
with regard to these issues.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




